Birdsong, Presiding Judge.
Larry Stauffer sued William E. Carroll, Jr., and Dental Corp. of America, for an obligation on a promissory note. The trial court granted summary judgment to Stauffer as to both defendants. This appeal is by William E. Carroll, Jr. Held:
Appellant Carroll contends he did not obligate himself individually on this note, and that the parties did not intend that he obligate himself individually. He contends an issue of fact is raised that he signed the promissory note only as president of Dental Corp.
The note shows clearly on its face that William E. Carroll, Jr., signed the note twice, following the printed language “Witness_ hand— and seal_,” spaces having been left blank on the printed page, and having been amended by typed additions to read, “Witness our hands and seals.” The two signatures of appellant then appear:
*256Decided June 28, 1991.
Roger L. Curry, for appellants.
Stevens & Gerson, Ronald S. Stevens, for appellee.
“DENTAL CORP. OF AMERICA [Seal]
By (signed) William E. Carroll Jr. [Seal]
President
(signed) William E. Carroll, Jr. [Seal]
WILLIAM E. CARROLL, JR.”
It is clear on the face of the note that there were two debtors on the note: Dental Corp. of America and William E. Carroll, Jr. Not only did appellant sign as president of the debtor “DENTAL CORP. OF AMERICA”; he additionally and further signed individually for the debtor “WILLIAM E. CARROLL, JR.” It is self-evident that appellant would not have signed the note twice if the only debtor was “DENTAL CORP. OF AMERICA [Seal], By William E. Carroll, Jr. [Seal] President.” And, it is plain beyond dispute that appellant would not have signed the note again in the space above the words: “WILLIAM E. CARROLL, JR. [Seal],” (which were identical in form to the typed signatory “DENTAL CORP. OF AMERICA”) unless he intended to obligate himself equally in stature and form to Dental Corp. of America.
According to the standards for granting summary judgment (see OCGA § 9-11-56), reasonable minds cannot differ in this case and there is no material issue of fact remaining. The trial court correctly granted summary judgment to plaintiff, finding that appellant intended to and did obligate himself individually. See generally Steer-man v. American States Ins. Co., 194 Ga. App. 461 (390 SE2d 669).

Judgment affirmed.


Pope and Cooper, JJ., concur.